Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Fiona Ferguson on 15 December 2021.
The application has been amended as follows: 
In claim 1: replace the word “quality” with the word “quantity” on line 15 of the claim.
In claim 3: replace the word “a” with the word “the” between the words “adjacent” and “primary” on the last line of the claim.
In claim 24: replace the word “quality” with the word “quantity” on line 20 of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous 35 U.S.C. §112(b) rejections of claims 1, 11 and 15 are withdrawn in light of the amendments to said claims.
The Applicant’s arguments in the Remarks of 7 October 2021 are persuasive regarding the added limitations to claims 1, 15 and new claim 24.
Claim 1 now requires that when a pouring tube is in a first extended position and when the neck of a container is tilted past the horizontal, a primary ball abuts a primary ball seat and allows a predetermined quantity of liquid to be dispensed.  The claim also requires that when the pouring tube is in a second extended position, the primary ball is held spaced apart from the primary ball seat and when the neck of a container is tilted past the horizontal, liquid is permitted to move out of the container unrestricted by the primary ball.
The closest prior art is considered to be Harms (U.S. Pub. 2014/0069961).  Harms discloses a spout with a first extended position which allows a predetermined quantity of liquid but does not disclose a second extended position which allows unrestricted flow.  It would not have been obvious to modify Harms with the claimed structure and function without improper hindsight analysis.  Therefore, claim 1 and dependent claims 2-14, 17-19, 21-23 are found allowable.
Independent claim 15 has been amended with similar language as claim 1.  Therefore, claim 15 and dependent claim 16 are found to be allowable.
Newly added independent claim 24 includes similar limitations of claim 1, including first and second extended pouring tube positions, with dosing dispensing in the first position and continuous dispensing in the second position.  Again, the closest prior art is considered to be Harms (U.S. Pub. 2014/0069961).  Harms discloses a spout with a first extended position which allows a predetermined quantity of liquid but does not disclose a second extended position which allows unrestricted flow.  It would not have been obvious to modify Harms with the claimed structure and function without improper hindsight analysis.  Therefore, claim 24 is found to be allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MJM/Examiner, Art Unit 3754   

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        12/20/2021